       Case:
      Case    19-16855, 01/30/2020,
           4:13-md-02420-YGR        ID: 11579532,
                                Document          DktEntry:
                                           2579 Filed       19, Page
                                                      01/30/20       1 of
                                                                  Page    3 3
                                                                       1 of




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          JAN 30 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
In re: LITHIUM ION BATTERIES                   No.    19-16855
ANTITRUST LITIGATION.
______________________________                 D.C. No. 4:13-md-02420-YGR
                                               Northern District of California,
INDIRECT PURCHASER PLAINTIFFS,                 Oakland

                Plaintiff-Appellee,            ORDER

GORDON B. MORGAN,

                Objector-Appellant,

 v.

PANASONIC CORPORATION; et al.,

                Defendants-Appellees.

Before: HAWKINS, McKEOWN, and BYBEE, Circuit Judges.

      On August 16, 2019, the district court granted plaintiff-appellee Indirect

Purchaser Plaintiffs (“IPP”) motion for attorney’s fees, expenses, and service

awards based on three rounds of settlement agreements with different sets of

defendants.

      On September 16, 2019, this court vacated the district court’s order

approving the settlement agreements between IPP and LG Chem, Limited, LG

Chem America, Incorporated, Hitachi Maxell, Limited, Maxell Corporation of

America, and NEC Corporation. See Indirect Purchaser Plaintiffs v. Bednarz, 777

SM/MOATT
       Case:
      Case    19-16855, 01/30/2020,
           4:13-md-02420-YGR        ID: 11579532,
                                Document          DktEntry:
                                           2579 Filed       19, Page
                                                      01/30/20       2 of
                                                                  Page    3 3
                                                                       2 of




Fed. App’x 221 (9th Cir. 2019) (“Bednarz”).

      The same day that this court decided Bednarz, objector-appellant Gordon

Morgan filed a notice of appeal from the August 16, 2019 order.

      On December 12, 2019, the district court issued an indicative ruling pursuant

to Federal Rule of Civil Procedure 62.1, stating a willingness to “consider whether

any modification of its attorney fee award is warranted in connection with the

[IPPs’] revised distribution plan and any class member objections thereto.”

      Because we vacated the district court’s order approving the settlement

agreements in Bednarz, we agree that it is appropriate to vacate the district court’s

fee award. See Radcliffe v. Experian Info. Sols. Inc., 715 F.3d 1157, 1167 (9th Cir.

2013) (reversing award of attorney’s fees and costs because the court reversed the

settlement). The portion of the August 16, 2019 order awarding attorney’s fees is

vacated.

      Appellant’s opposed motion for limited remand (Docket Entry No. 13) is

granted. See Fed. R. App. P. 12.1(b). This appeal is remanded to the district court

for the limited purpose of considering whether any modification of the attorney’s

fee award is warranted and entering a new attorney’s fee award.

      Appellant’s motion for a stay of proceedings (Docket Entry No. 13) is

granted. Within 60 days after the date of this order or within 7 days after the

district court’s ruling on attorney’s fees, whichever occurs first, appellant shall file:


SM/MOATT                                   2                                     19-16855
        Case:
       Case    19-16855, 01/30/2020,
            4:13-md-02420-YGR        ID: 11579532,
                                 Document          DktEntry:
                                            2579 Filed       19, Page
                                                       01/30/20       3 of
                                                                   Page    3 3
                                                                        3 of




(1) a report on the status of district court proceedings and motion for appropriate

relief; or (2) the opening brief. The filing of the opening brief or the failure to file

a report will terminate the limited remand.

      If the opening brief is filed, the answering and optional reply briefs shall be

filed in accordance with the time limits set forth in Federal Rule of Appellate

Procedure 31(a).




SM/MOATT                                    3                                     19-16855
